Citation Nr: 0732532	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-11 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic skin disorder 
claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from August 1969 to October 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Pittsburgh, Pennsylvania, Regional Office (RO) which, in 
pertinent part, denied service connection for both 
post-traumatic stress disorder (PTSD) and a chronic skin 
disorder claimed as the result of herbicide exposure.  In 
November 2006, the Board denied service connection for PTSD 
and remanded the issue of service connection for a chronic 
skin disorder claimed as the result of herbicide exposure to 
the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In reviewing the report of a March 2004 VA examination for 
compensation purposes, the Board observes that the veteran 
presented a history of a chronic skin disorder of 30 years' 
duration and a diagnosis of eczema "in the 1980's" by a 
dermatologist at the Falk Clinic.  The report of a January 
2007 VA examination for compensation purposes states that the 
veteran presented a history of dermatological treatment 
"years ago" at the Pittsburgh, Pennsylvania, VA Medical 
Center and the University of Pittsburgh Hospital.  Clinical 
documentation of the cited treatment is not of record.  The 
VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

A May 2003 VA hospital summary notes that the veteran was 
diagnosed with a left calf diabetic ulcer.  The Board notes 
that the reports of the VA examinations of record do not 
address the etiological relationship, if any, between the 
veteran's chronic skin disorder and his recently 
service-connected multiple diabetic disorders.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that further development 
is required to resolve the issues raised by the instant 
appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Request that the veteran provide 
information as to all post-service 
treatment of his chronic skin disability, 
including the names and addresses of all 
treating health care providers.  Upon 
receipt of the requested information and 
the appropriate releases, contact the 
Falk Clinic, the University of Pittsburgh 
Hospital, and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Then request copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Pittsburgh, 
Pennsylvania, VA Medical Center, not 
already of record, for incorporation into 
the record.

3.  Obtain an addendum to the January 
2007 VA examination report further 
discussing, as described below, the 
etiology of the claimed skin disorder.  
If the examiner that performed the 
January 2007 VA examination is not 
available, then schedule the veteran for 
an additional examination.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic skin disorder had its onset 
during active service; is etiologically 
related to his inservice skin complaints 
and/or presumed herbicide exposure; 
otherwise originated during or is 
causally related to active service; or is 
etiologically related to or increased in 
severity beyond its natural progression 
secondary to the veteran's 
service-connected disabilities, including 
diabetes.  

Send the claims folder to the examiner 
for review.  The examination report 
should state that such a review was 
conducted.  

4.  Then readjudicate the issue of 
service connection for a chronic skin 
disorder claimed as the result of 
herbicide exposure.  If the benefit 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


_________________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

